Citation Nr: 0125521	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  00-23 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for plantar fasciitis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel


INTRODUCTION

The veteran had active service from May 1993 to November 
1996. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO) which granted service connection for plantar fasciitis 
and assigned an evaluation of 10 percent, effective November 
23, 1996.


FINDING OF FACT

The veteran's plantar fasciitis is manifested primarily by 
pain; he has a normal range of motion in the feet, good ankle 
motion except for some limitation of dorsiflexion, normal 
gait, and no additional functional limitation of the feet. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for plantar 
fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.71a, Diagnostic 
Code 5299-5279 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  Regulations implementing the VCAA (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326).  The VCAA and the 
implementing regulations pertinent to the issue on appeal are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that when the Board addresses in its decision a question that 
had not been addressed by the RO, it must consider whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument on that question and an 
opportunity to submit such evidence and argument and to 
address that question at a hearing, and, if not, whether the 
claimant has been prejudiced thereby.  Id. at 392-94.

The Board finds that the veteran is not prejudiced by its 
consideration of his claim pursuant to this new legislation 
and implementing regulations insofar as VA has already met 
all notice and duty to assist obligations to the veteran 
under the new law, to include as delineated under the newly 
promulgated implementing regulations.  In essence, the 
veteran in this case has been notified as to the laws and 
regulations governing increased ratings, to include specific 
to his plantar fasciitis.  Also, by information letters, 
rating actions and the statement of the case, the veteran has 
been advised of the evidence considered in connection with 
his appeal, and the evidence potentially probative of the 
claim throughout the procedural course of the claims process.  
The RO has attempted to associate records identified by the 
veteran with the claims file and the claims file reflects 
receipt of VA evaluation records.  Finally, the veteran has 
offered argument as to the merits of his claim and has 
identified no further evidence pertinent to the appeal.  The 
veteran was scheduled for a personal hearing in June 2001, 
but he did not appear.  

For the reasons set out above, the veteran will not be 
prejudiced as a result of the Board deciding this claim 
without first affording the RO an opportunity to consider the 
claim anew in light of the newly published regulations found 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326), 
or without first affording the veteran opportunity to respond 
specifically to the new regulatory language.  A remand for 
adjudication by the RO would thus serve only to further delay 
resolution of the veteran's claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Factual Background

The veteran's service medical records show that from May 1996 
to September 1996, the veteran reported foot problems and was 
diagnosed with plantar fasciitis.

In late 1996, the veteran filed an original claim for service 
connection for foot pain.  In a January 1997 VA examination, 
the orthopedic examiner noted that the veteran walked with a 
normal gait.  The veteran had good plantar and dorsal flexion 
and strength in the right and left feet.  The examiner stated 
that he did not see any evidence of physical findings to give 
evidence of impairment due to service connected disability.  

Private treatment records show treatment for plantar 
fasciitis from December 1997 to February 1998.  It was noted 
in late December 1997 that the veteran had had a cortisone 
shot one week previously which had provided no relief.  
Findings included tenderness in the inferior heel and arch, 
pain on weight bearing and full range of motion without pain.

The veteran submitted a July 1998 medical report from his 
private physician, Dr. Heerwagen in which he stated that the 
veteran complained of pain in the plantar fascia.  Dr. 
Heerwagen noted that the veteran had very tight "gastrocs" 
bilaterally.  Range of motion of the ankle was reported as 
good.  The ligaments were stable and the neurovascular supply 
was intact.  X-rays of the heels were normal.  The impression 
was bilateral plantar fasciitis.  Dr. Heerwagen stated that 
the veteran had had a cortisone injection in the foot and had 
also tried anti-inflammatories which did not help.  Dr. 
Heerwagen suggested the veteran stretch out his Achilles and 
"gastrocs."   

The veteran reported for a VA examination in December 1998.  
The examiner noted tenderness on the plantar surface which 
was most prominent in the arch on both sides.  No other 
abnormalities were noted.  There was no evidence of 
limitation of range of motion in the ankles or toes, 
bilaterally.  The impression was bilateral foot pain 
previously diagnosed as plantar fasciitis.    

In April 2000 the veteran submitted leave records from 1998 
to 2000, copies of pages from a medical dictionary, a paper 
on foot disorders and a certificate of health care provider 
from his family practice physician indicating that he needed 
to work on an intermittent or less than full-time schedule of 
one to two days a week.  

In a July 2000 VA examination, the veteran stated that his 
heel pain bothered him daily.  He was standing for eight 
hours a day at work and did quite a bit a walking while 
wearing orthotics.  The examiner noted that the veteran did 
not have a limp but that he had not done a lot of walking or 
standing on the day of examination; he was not wearing 
orthotics.  Examination of the feet revealed fairly well-
balanced feet.  The range of motion of the ankle was from 
five degrees dorsiflexion to 40 degrees plantar flexion on 
the right.  On the left, it was 10 degrees dorsiflexion to 50 
degrees of plantar flexion.  There was exquisite tenderness 
along the course of the medial border of the plantar fascia, 
which could be easily palpated when the toes were pulled up.  
That caused pain and the tenderness went back to its origin 
on the medial side of the tuberosity.  The veteran described 
the pain as not severe, but almost constant pain.  He 
reported that he did not have any bone spurs on his heels.  
Diagnosis was bilateral plantar fasciitis.  The examiner 
opined that the veteran's plantar fasciitis was moderately 
severe.  X-rays of the feet were normal.

Rating Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2001), which require the evaluation of the complete medical 
history of the veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson v. West, 
slip op. at 18.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2001).  All benefit of the doubt 
will be resolved in the veteran's favor. 38 C.F.R. 
§ 4.3 (2001).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2000).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, as seen by the separate 
assignment of evaluations based on instability and arthritis 
with limitation of motion; however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Analysis

The veteran is service-connected at 10 percent for plantar 
fasciitis pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5299-5279.  Diagnostic Code 5299 is used to identify 
musculoskeletal system disabilities that are not specifically 
listed in the Schedule, but are rated by analogy to similar 
disabilities under the Schedule.  See 38 C.F.R. §§ 4.20, 4.27 
(2000).  The veteran is currently in receipt of the maximum 
available evaluation under Diagnostic Code 5279, which is the 
code for rating anterior metatarsalgia (Morton's disease).  
38 C.F.R. § 4.71a, Diagnostic Code 5279 (2000).  

The Court has, however, held that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 
538 (1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained. See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  Furthermore, 
consideration of other potentially applicable diagnostic 
codes is required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Mild flatfoot with symptoms relieved by built-up shoe or arch 
support warrants a 10 percent evaluation.  Moderate flatfoot 
with the weight-bearing line over or medial to the great toe, 
inward bowing of the tendo achilles, pain on manipulation and 
use of the feet, bilateral or unilateral, warrants a 10 
percent rating.  Flatfoot with severe symptoms, objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, with characteristic callosities, which is 
unilateral, warrants a 20 percent evaluation and which is 
bilateral, warrants a 30 percent evaluation.  Flatfoot with 
pronounced symptoms, with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, and which is not improved by orthopedic shoes 
or appliances warrants a 30 percent evaluation if unilateral 
and a 50 percent evaluation if bilateral.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2001).  

Under Diagnostic Code 5278, a 20 percent rating is warranted 
for unilateral claw foot (pes cavus) with all toes tending to 
dorsiflexion, limitation of dorsiflexion at the ankle to a 
right angle, shortened plantar fascia, and marked tenderness 
under metatarsal heads.  38 C.F.R. § 4.71a, Diagnostic Code 
5278 (2001).  Malunion or nonunion of the tarsal or 
metatarsal bones is evaluated as 30 percent disabling for 
severe conditions and 20 percent for moderately severe 
conditions.  38 C.F.R. § 4.71a, Diagnostic Code 5283 (2001).  
The veteran is not entitled to an increased rating under 
Diagnostic Codes 5278 or 5283 because there is no evidence of 
claw foot or malunion or nonunion of the tarsal or metatarsal 
bones.  

The Board notes that reference has been made to bilateral pes 
planus in a December 1997 private medical record.  However, 
examinations of the veteran's feet have revealed fairly well-
balanced feet and X-rays of the feet have been normal, and no 
other examiner has found pes planus.  Even considering rating 
under the code for pes planus, for the sake of argument, the 
evidence does not show more than mild pes planus which would 
warrant a noncompensable evaluation.  The 10 percent rating 
for pes planus contemplates moderate pes planus and includes 
symptoms of pain on manipulation and use.  This 10 percent 
rating is for a bilateral condition and would not provide a 
higher rating than is already in effect.  The veteran's 
significant symptom is foot pain which is the symptom rated 
under the code for metatarsalgia.  Therefore, a separate 
rating under the code for pes planus would be pyramiding and 
prohibited.  38 C.F.R. § 4.14 (2001).  

Under the applicable criteria, a maximum 10 percent 
disability evaluation is available under Diagnostic Codes 
5277 (weak foot), 5280 (hallux valgus), 5281 (hallux 
rigidus), and 5282 (hammer toe).  Because the veteran is 
already in receipt of a 10 percent evaluation under 
Diagnostic Code 5279, these diagnostic codes would not assist 
the veteran in obtaining a higher rating.  38 C.F.R. §§  
4.71a, Diagnostic Codes 5277, 5280-5282 (2001).  

Under Diagnostic Code 5284, a 10 percent rating is warranted 
for moderate foot injury, a 20 percent rating is warranted 
for a moderately severe foot injury and a 30 percent rating 
is warranted for a severe foot injury.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5284 (2001).  The evidence does not show 
that the veteran sustained a foot injury in service, and in 
any event, examinations of the veteran's feet have not 
revealed significant functional limitation.  Range of motion 
in the foot was reported as normal, except for dorsiflexion.  
The veteran exhibited normal gait on examinations in 1996 and 
2000.  In the latter examination gait was normal although he 
was not wearing orthotics albeit he had not been walking and 
standing all day.  X-rays of the feet have been normal.  
There is no competent evidence of less movement than normal, 
more movement than normal, weakened movement, excess 
fatigability, or incoordination.  Based on the competent 
evidence, an increased rating under Diagnostic Code 5284 
would not be warranted.  

The Board has considered the Court's decision in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) which held that where 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling 
must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2001).  Disability of the musculoskeletal system is the 
inability to perform normal working movement with normal 
excursion, strength, speed, coordination, and endurance; 
weakness is as important as limitation of motion, and a part 
which becomes disabled on use must be regarded as seriously 
disabled.  However, a little-used part of the musculoskeletal 
system may be expected to show evidence of disuse, through 
atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  

The competent medical evidence reflects consideration of the 
veteran's complaints of pain by medical professionals.  
Although there was pain, there was no indication that pain 
limited motion or function to a degree greater than his 
actual range of motion.  Moreover, Diagnostic Code 5279 is 
the most appropriate code for rating the veteran's 
disability, and the 10 percent currently assigned is the 
maximum rating under the code.

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2000) is warranted. That provision provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.  

The veteran argues that his plantar fasciitis has resulted in 
interference with his employment.  However, the percentage 
ratings under the Schedule are themselves representative of 
the average impairment in earning capacity resulting from 
diseases and injuries.  38 C.F.R. § 4.1 specifically sets out 
that "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  The Board 
notes that there is no evidence of frequent hospitalization 
for treatment of the foot disability.  The veteran's leave 
records show considerable leave taken but there is no 
indication that the leave was taken because of his foot 
disability.  He has several other disabilities which likely 
account for some leave taken.  Although his family 
physician's statement recommended a less than full-time 
schedule, the evidence shows that the veteran works full time 
and by his own statements he works an 8 hour day, standing 
for the full time.  The Board finds no error in the RO's 
failure to submit the case to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service for consideration of an extraschedular evaluation.  
38 C.F.R. § 3.321(b).

Finally, as the Board has not herein assigned any increase, 
the question of staged ratings is not at issue; the veteran 
is in receipt of one continuous percentage rating.  
Accordingly, no prejudice has resulted herein.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
plantar fasciitis is denied. 



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 

